FILED
                           NOT FOR PUBLICATION                                SEP 20 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 12-50156

              Plaintiff - Appellee,             D.C. No. 3:12-cr-00267-BEN-1

  v.
                                                MEMORANDUM*
ADOLFO BARRON-GALVAN,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                    Argued and Submitted September 14, 2012
                            San Francisco, California

Before: ALARCÓN, GRABER, and BERZON, Circuit Judges.

       Defendant Adolfo Barron-Galvan appeals his conviction for being found in

the United States after having been removed, in violation of 8 U.S.C. § 1326(a),

and the resulting sentence of 15 months’ imprisonment. We affirm.

       1. Plain error did not occur when the government lawyer made certain

statements at sentencing. See United States v. Maldonado, 215 F.3d 1046, 1051 &


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
nn.5-6 (9th Cir. 2000) (holding that we review for plain error whether the

government breached its plea obligations when the defendant fails to object at

sentencing). The government stood by its recommendation of 60 days’

imprisonment. At most, the government’s additional comments were ambiguous.

Accordingly, any error was not plain. See United States v. Dorsey, 677 F.3d 944,

953 (9th Cir. 2012) (holding that an error is "plain" if it is "clear or obvious").

      2. The district court did not commit significant procedural error at

sentencing. See Gall v. United States, 552 U.S. 38, 51 (2007) (holding that a

reviewing court "must first ensure that the district court committed no significant

procedural error"). The district court explained its sentence "sufficiently to permit

meaningful appellate review." United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc). The district court considered all the relevant § 3553(a) factors.

See id. ("The district court need not tick off each of the § 3553(a) factors to show

that it has considered them.").

      3. The sentence was not substantively unreasonable, even if it is not the

same sentence that we would have imposed. See United States v. Ressam, 679
F.3d 1069, 1086 (9th Cir. 2012) (en banc) ("[W]e may not reverse just because we

think a different sentence is appropriate." (internal quotation marks omitted)).

      AFFIRMED.


                                           2